Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and comments, received September 14, 2021, have been fully reviewed by the examiner.  The amendments have obviated the Drawing Objection, as well as the 35 USC 112 issues.  The following is a complete response to the September 14, 2021 communication.
	Claim Objections
Claim 2 is objected to because of the following informalities:  “conductive top” in line 1 should be “conductive tip”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arts et al (2013/0345553).

Regarding claim 5, Arts et al provide a plurality of scales (244) adjacent the micro-serrations (Figure 9).  Regarding claim 19, Arts et al disclose the method of ablating tissue with the device (Abstract, for example).  Regarding claim 20, Arts et al disclose a power supply connected to the device (Figure 1A).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arts et al (‘553) in view of the teachings of Turner et al (2011/0118720) and Shafirstein et al (2004/0044336).
	Arts et al fail to disclose a diamond-like coating on the antenna member.  Turner et al teach that it is known to provide a non-stick coating on an antenna member (paragraph [0011]), and Shafirstein et al further teach that non-stick coatings for tip members may include a dielectric such as a diamond-like coating (para. [0011]).  The specific thickness of the coating is deemed to be within the purview of the skilled 
	To have provided the Arts et al device with a non-stick coating of a diamond-like material to prevent the tip from sticking to tissue would have been an obvious consideration for one of ordinary skill in the art since Turner et al teach that it is known to provide a non-stick coating to antenna devices, and further since Shafirstein et al teach that a diamond-like material is a known non-stick coating for an applicator tip.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Arts et al (‘553).
Arts et al provide micro-serrations in a multi-faceted design (Figure 9), but fail to disclose the specific length of the micro-serrations.  The examiner maintains that one of ordinary skill in the art would recognize that any desired length for the dimples may be provided on the tip member to provide a desired result.  It is noted that applicant’s specification fails to disclose any particular criticality or unexpected result associated with the specific length of the micro-serrations.
Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive.
Applicant asserts that Arts et al fail to teach a device having a conductive tip at the distal end of the device wherein the conductive tip has a plurality of micro-serrations, and further asserts the micro-serrations are actually external agents attached to the conductive tip.  The examiner disagrees.  Figure 9 clearly shows a plurality of micro-serrations in a multi-faceted design that are an integral part of the tip.  The scales (244) adjacent to the micro-serrations are added to the device, but the tip is formed with the micro-serrations (242) as disclosed by Arts et al at paragraph [0143], for example.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/October 21, 2021